DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In view of the Patent Board Decision mailed on 2 February 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
As required by Manual of Patent Examining Procedure (MPEP) § 1214.04: If the examiner has specific knowledge of the existence of a particular reference or references which indicate nonpatentability of any of the appealed claims as to which the examiner was reversed, he or she should submit the matter to the Technology Center (TC) Director for authorization to reopen prosecution under 37 CFR 1.198 for the purpose of entering the new rejection. See MPEP § 1002.02(c) and MPEP § 1214.07. The TC Director’s approval is placed on the action reopening prosecution.
A Technology Center Director has approved of reopening prosecution. Signature is on the last page.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). Priority date of November 12, 2012 is given. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1, (Step 1) the claim recites “A method of identifying a subject person, comprising …” as drafted, the claimed method is a process, which is a statutory category of invention.
(Step 2A-Prong One) The limitation of “determining, for each reference person, a quality level of the biometric data of the type,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “…determining…” in the context of this claim encompasses the user manually determining, for each reference person, a quality level of the biometric data of the type in his mind (i.e. the step could be done by a person based on an observation, evaluation or judgement).
Similarly, the limitation of “for each reference person, dynamically selecting,  one of a first algorithm and a second algorithm based on a comparison of the quality level of the biometric data of the type for the reference person and a predetermined threshold value, the second algorithm requiring longer execution time but providing a more reliable result than the first algorithm, the first algorithm being selected if the quality level of the biometric data of the type for the reference person is higher than the predetermined threshold value, or if uniqueness of the biometric data of the type for the reference person is high concerning the biometric data of the type, the second algorithm being selected if the quality level is lower than the predetermined threshold value, or if the uniqueness of the biometric data of the type for the reference people is low concerning the biometric data of the type” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind (i.e. the “selecting” step is based on a “comparison,” which provides evidence that the “selecting” step could be done by a person, because “comparison” is based on an observation, evaluation or judgement).
Further, the limitation of “for each reference person, comparing, by the computer, the biometric data of the type of the subject person with biometric data of the type of the reference person by using the selected one of the first algorithm and the second algorithm” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer” language, “comparing” in the context of this claim encompasses the user manually for each reference person, comparing the biometric data of the type of the subject person with biometric data of the type of the reference person by using the selected one of the first algorithm and the second algorithm in his mind (i.e. the “comparison” step could be done by a person based on his observation, evaluation or judgement).
If these claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – “recording in advance, in a database, biometric data of a type of reference persons,” and “obtaining current biometric data of the type of the subject person by using acquisition means comprising at least a sensor and an analog to digital converter” which is Mere Data Gathering and is a form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.,”).
Further, the claim recites additional element – “generating a result of the comparison of the biometric data of the type of the subject person and the biometric data of the type of the reference person” which is post-solution activities, which is Selecting a particular data source or type of data to be manipulated and is a form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A.”).
Additionally, the claim recites additional elements – “…generating a result of the comparison of the biometric data of the type of the subject person and the biometric data of the type of the reference person,” is post-solution activity, where merely describes how to generally “apply” the concept of generating/displaying results in a computer environment (MPEP: 2106.05(f)(2), “Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.” And 2106.05(f)(3) “The particularity or generality of the application of the judicial exception. A claim having broad applicability across many fields of endeavor may not provide meaningful limitations that integrate a judicial exception into a practical application or amount to significantly more. For instance, a claim that generically recites an effect of the judicial exception or claims every mode of accomplishing that effect, amounts to a claim that is merely adding the words "apply it" to the judicial exception. See Internet Patents Corporation v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (The recitation of maintaining the state of data in an online form without restriction on how the state is maintained and with no description of the mechanism for maintaining the state describes "the effect or result dissociated from any method by which maintaining the state is accomplished" and does not provide a meaningful limitation because it merely states that the abstract idea should be applied to achieve a desired result).”), which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing generating/displaying results process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Further, the claim recites additional elements – using “database” and “computer” to perform the “recording,” “determining,” “obtaining,” “selecting,” “comparing” and “generating” steps. The “database” and “computer” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “database” and “computer” to perform “recording,” “determining,” “obtaining,” “selecting,” “comparing” and “generating” steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
The “recording” and “obtaining” limitations are not sufficient to amount to significantly more than the judicial exception because “recording” and “obtaining” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,” “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).” “iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc” and “v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank.”
The “generating” limitation is not sufficient to amount to significantly more than the judicial exception because “generating” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “ii. Detecting DNA or enzymes in a sample, Sequenom.” “v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs.” And “vi. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am.”
Additionally, the “generating” limitation is not sufficient to amount to significantly more than the judicial exception because it is post-solution activity, where merely describes how to generally “apply” the concept of generating/displaying results in a computer environment (MPEP: 2106.05(f)(2), “Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.” And 2106.05(f)(3) “The particularity or generality of the application of the judicial exception. A claim having broad applicability across many fields of endeavor may not provide meaningful limitations that integrate a judicial exception into a practical application or amount to significantly more. For instance, a claim that generically recites an effect of the judicial exception or claims every mode of accomplishing that effect, amounts to a claim that is merely adding the words "apply it" to the judicial exception. See Internet Patents Corporation v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (The recitation of maintaining the state of data in an online form without restriction on how the state is maintained and with no description of the mechanism for maintaining the state describes "the effect or result dissociated from any method by which maintaining the state is accomplished" and does not provide a meaningful limitation because it merely states that the abstract idea should be applied to achieve a desired result).”), which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing generating/displaying results process. Simply implementing the abstract idea on a generic computer does not provide significantly more.
Thus, these limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.

For claim 2, which discloses “The method according to claim 1, wherein the quality level corresponds to a quality level associated with the biometric data of each reference person and one or the other algorithm is selected as a function of comparing the quality level with the predetermined threshold.”
(Step 2A-Prong One) The limitation of “wherein the quality level corresponds to a quality level associated with the biometric data of each reference person and one or the other algorithm is selected as a function of comparing the quality level with the predetermined threshold,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “…selected…comparing…” in the context of this claim encompasses the user manually perform the selection and comparing to perform the  process “wherein the quality level corresponds to a quality level associated with the biometric data of each reference person and one or the other algorithm is selected as a function of comparing the quality level with the predetermined threshold” in his mind (i.e. the “selected” step is based on a “comparing,” which provides evidence that the “selected” step could be done by a person, because “comparing” is based on an observation, evaluation or judgement).
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) and (Step 2B) 
No additional elements are provided in the claim, therefore there is still no practical application and the claim does not provide significantly more as per claim 1 analysis.  

For claim 3, which discloses “The method according to claim 2, wherein two biometric data comparisons are performed on biometric data of different types.” 
(Note: “performed on biometric data of different types” is merely data (e.g. contents) or types of date, which does not meet any of the categories (MPEP: 2106.03, “Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product).”).
(Step 2A-Prong One) The limitation of “wherein two biometric data comparisons are performed on biometric data of different types,” as drafted, is a process, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “…comparisons …” in the context of this claim encompasses a person manually determines, wherein two biometric data comparisons are performed on biometric data of different types in his mind (i.e. the step could be done by a person based on an observation, evaluation or judgement).
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) and (Step 2B) 
No additional elements are provided in the claim, therefore there is still no practical application and the claim does not provide significantly more as per claim 1 analysis.  

For claim 4, which discloses “The method according to claim 2, wherein one or the other algorithm is selected for comparing biometric data of a certain type as a function of the comparison with a quality level threshold allocated to biometric data of another type.”
(Step 2A-Prong One) The limitation of “wherein one or the other algorithm is selected for comparing biometric data of a certain type as a function of the comparison with a quality level threshold allocated to biometric data of another type,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “…selected for comparing…comparison…” in the context of this claim encompasses the user manually dynamically performs “…selected for comparing…comparison…” in his mind (i.e. the “selected for comparing…comparison” step could be done by a person, because “selected for comparing…comparison” is based on an observation, evaluation or judgement).
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) and (Step 2B) 
No additional elements are provided in the claim, therefore there is still no practical application and the claim does not provide significantly more as per claim 1 analysis.  

For claim 5, which discloses “The method according to claim 2, wherein the quality level allocated to at least one type of biometric data of one of the reference people and/or the predetermined threshold can be modified dynamically.”
(Step 2A-Prong One) The limitation of “wherein the quality level allocated to at least one type of biometric data of one of the reference people and/or the predetermined threshold can be modified dynamically,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “…modified…” in the context of this claim encompasses a person manually performs “the quality level allocated to at least one type of biometric data of one of the reference people and/or the predetermined threshold can be modified dynamically” in his mind (i.e. a person could dynamically modify the quality level in his mind based on an observation, evaluation or judgement).
(Step 2A-Prong Two) and (Step 2B) 
No additional elements are provided in the claim, therefore there is still no practical application and the claim does not provide significantly more as per claim 1 analysis.  

For claim 6, which discloses “The method according to claim 1, wherein, for each reference person, the quality level depends on the reference person and on the subject person.”
(Step 2A-Prong One) The limitation of “wherein, for each reference person, the quality level depends on the reference person and on the subject person,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, the user manually determines wherein, for each reference person, the quality level depends on the reference person and on the subject person in his mind (i.e. the step could be done by a person based on an observation, evaluation or judgement).
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) and (Step 2B) 
No additional elements are provided in the claim, therefore there is still no practical application and the claim does not provide significantly more as per claim 1 analysis.  

For claim 7, which discloses “The method according to claim 6, wherein, for each reference person, the quality level depends on a geographical distance between the enrollment locations for the biometric data of the subject person and for the biometric data of the reference person.”
(Step 2A-Prong One) The limitation of “wherein, for each reference person, the quality level depends on a geographical distance between the enrollment locations for the biometric data of the subject person and for the biometric data of the reference person,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, the user manually determines wherein, for each reference person, the quality level depends on a geographical distance between the enrollment locations for the biometric data of the subject person and for the biometric data of the reference person in his mind (i.e. the step could be done by a person based on an observation, evaluation or judgement).
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) and (Step 2B) 
No additional elements are provided in the claim, therefore there is still no practical application and the claim does not provide significantly more as per claim 1 analysis.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chan et al. (U.S. Pub. No.: US 20060171571, hereinafter Chan), in view of Takagi (U.S. Pub. No.: US 20120331479).
For claim 1, Chan discloses a method of identifying a subject person, comprising: 
recording in advance, in a database, biometric data of a type of reference person (Chen: paragraph [0040], “Scanner 40-1 acquires facial scan biometric information, from sample 40, which can be coupled to or forwarded to a matching process or facial matching algorithm 46-1…” paragraph [0042], “…Matching processor 48-1 can compare the biometric sample 42-1 to restored fingerprint samples in database 44.” claim 25, “…includes a database of characteristics of at least one individual.” Where “biometric data” is broadly interpreted as “characteristics of at least one individual…”); 
determining, for each reference person. a quality level of the biometric data of the type (Chen: paragraph [0040], “Scanner 40-1 acquires facial scan biometric information…Quality characteristics can be extracted from the facial information in a process 46-2.” paragraph [0041], “The output of quality processing 46-2, quality characteristics 46-3, associated with the scanned facial image 40…” paragraph [0042], “Similarly, sampled fingerprint information 42-1 can be forwarded to fingerprint matching processor 48-1. Quality characteristics associated with the fingerprint information 42-1 can be extracted by quality processor 48-2. Matching processor 48-1 can compare the biometric sample 42-1 to restored fingerprint samples in database 44.” Where “quality level” is broadly interpreted as “Quality characteristics associated with the fingerprint information,” where “type” is broadly interpreted as “scanned facial image” and “fingerprint”);
obtaining current biometric data of the type of the subject person by using acquisition means comprising at least a sensor and an analog to digital converter  (Chen: paragraph [0027], “Representations of sensed biometric information are forwarded to one or more processors…based on received data 18 from the biometric sensors/systems…” paragraph [0040], “Scanner 40-1 acquires facial scan biometric information, from sample 40, which can be coupled to or forwarded to a matching process…” where “analog to digital converter” is broadly interpreted as “biometric data acquisition devices/systems” (e.g. image sensor of digital camera, ), claim 18, “…the first type of biometric comprises at least one of a fingerprint sensor…” where “sensor” is broadly interpreted as “fingerprint sensor”); 
for each reference person, comparing, by the computer, the biometric data of the type of the subject person with biometric data of the type of the reference person by using the selected one of the first algorithm and the second algorithm (Chan: paragraph [0014], “…one sample from a single modality can be evaluated with multiple algorithms (such as a single fingerprint evaluated with several matching algorithms)…Thus, more effective matching algorithms or processes can be combined, for a selected biometric, with quality indicia.” paragraph [0026], “…System 10 includes one or more biometric data acquisition devices/systems B1, B2, Bn for sensing and initially processing biometric information of an individual which can be used for authentication. Representative biometrics include fingerprints, facial images, iris scans, retinal scans, palm prints, ear images and geometry or acoustic data all without limitation.” Paragraph [0040], “Scanner 40-1 acquires facial scan biometric information, from sample 40, which can be coupled to or forwarded to a matching process or facial matching algorithm 46-1. Quality characteristics can be extracted from the facial information in a process 46-2.” Paragraph [0041], “The output of quality processing 46-2, quality characteristics 46-3, associated with the scanned facial image 40, along with output information from the matching processor 46-1 can be coupled to fusion processing software 50. Fusion processing software 50 can combine matching characteristics and quality parameters, as discussed in more detail subsequently to produce a fused score upon which accept/reject decision processing 52 can be based.”, Paragraph [0042], “Similarly, sampled fingerprint information 42-1 can be forwarded to fingerprint matching processor 48-1. Quality characteristics associated with the fingerprint information 42-1 can be extracted by quality processor 48-2. Matching processor 48-1 can compare the biometric sample 42-1 to restored fingerprint samples in database 44”); and 
generating a result of the comparison of the biometric data of the type of the subject person and the biometric data of the type of the reference person (Chan: paragraph [0014], “…one sample from a single modality can be evaluated with multiple algorithms (such as a single fingerprint evaluated with several matching algorithms)…Thus, more effective matching algorithms or processes can be combined, for a selected biometric, with quality indicia.” paragraph [0026], “…System 10 includes one or more biometric data acquisition devices/systems B1, B2, Bn for sensing and initially processing biometric information of an individual which can be used for authentication. Representative biometrics include fingerprints, facial images, iris scans, retinal scans, palm prints, ear images and geometry or acoustic data all without limitation.” Paragraph [0040], “Scanner 40-1 acquires facial scan biometric information, from sample 40, which can be coupled to or forwarded to a matching process or facial matching algorithm 46-1. Quality characteristics can be extracted from the facial information in a process 46-2.” Paragraph [0041], “The output of quality processing 46-2, quality characteristics 46-3, associated with the scanned facial image 40, along with output information from the matching processor 46-1 can be coupled to fusion processing software 50. Fusion processing software 50 can combine matching characteristics and quality parameters, as discussed in more detail subsequently to produce a fused score upon which accept/reject decision processing 52 can be based.”).
However, Chan does not explicitly disclose for each reference person, dynamically selecting, by the computer, one of a first algorithm and a second algorithm based on a comparison of the quality level of the biometric data of the type for the reference person and a predetermined threshold value, the second algorithm requiring longer execution time but providing a more reliable result than the first algorithm,
the first algorithm being selected if the quality level of the biometric data of the type for the reference person is higher than the predetermined threshold value, or if uniqueness of the biometric data of the type for the reference person is high concerning the biometric data of the type, the second algorithm being selected if the quality level is lower than the predetermined threshold value, or if uniqueness of the biometric data of the type for the reference people is low concerning the biometric data of the type. 
Takagi discloses for each reference person, dynamically selecting, by the computer, one of a first algorithm and a second algorithm based on a comparison of the quality level of the biometric data of the type for the reference person and a predetermined threshold value (Takagi: Paragraph [0049], Paragraph [0053], Paragraph [0090], “…the corresponding check algorithm is estimated on the basis of the input biometric data quality and the registration target biometric data quality…”
WHERE “the biometric data of the type for the reference person” is broadly interpreted as “the registration target biometric data”
WHERE “the quality level of the biometric data of the type for the reference person” is broadly interpreted as “the registration target biometric data quality”
Paragraph [0096], “Next, a combination of the input biometric data quality transmitted from the client terminal 1 and the registration target biometric data quality extracted in the above process is used so as to estimate the check process algorithm on the estimated check process algorithm management table 23 illustrated in FIG. 16 (first half in STP4). In the case of User0002, User0004, and User0003, the combinations of the input biometric data quality and the registration target biometric data quality are (9,9), (3,5), and (5,6), respectively, and "minutiae matching", "minutiae matching+pattern matching", and "minutiae matching+pattern matching" are estimated as the estimated check algorithm from the estimated check process algorithm management table 23 illustrated in FIG. 16” Paragraph [0102],
WHERE “algorithm” is broadly interpreted as “the check process algorithm” (e.g. the first type of “the check process algorithm” is “minutiae matching,” and the second type of “the check process algorithm” is “minutiae matching + pattern matching,” see Fig. 16)
WHERE “a first algorithm” is broadly interpreted as “minutiae matching” (e.g. the first type of “check process algorithm”)
WHERE “a second algorithm” is broadly interpreted as “minutiae matching+pattern matching” (e.g. the second type of “check process algorithm”)
WHERE “a predetermined threshold value” is broadly interpreted as “registration target biometric data quality are (9,9), (3,5), and (5,6), respectively, and "minutiae matching", "minutiae matching+pattern matching", and "minutiae matching+pattern matching"” which indicates the threshold value is “8.” See Fig. 16, when “the registration target biometric data quality” are “8” and higher (e.g. “10,” “9,” and “8”), the selected “check algorithm” is the first type check algorithm “minutiae matching.” However, when “the registration target biometric data quality” are below “8” (e.g. “7,” “6,” and “5”), then “check algorithm” is the second type check algorithm “minutiae matching + pattern matching.”),
the second algorithm requiring longer execution time but providing a more reliable result than the first algorithm (Takagi: Paragraph [0096], “Next, a combination of the input biometric data quality transmitted from the client terminal 1 and the registration target biometric data quality extracted in the above process is used so as to estimate the check process algorithm on the estimated check process algorithm management table 23 illustrated in FIG. 16…the registration target biometric data quality are (9,9), (3,5), and (5,6), respectively, and "minutiae matching", "minutiae matching+pattern matching", and "minutiae matching+pattern matching" are estimated as the estimated check algorithm from the estimated check process algorithm management table 23 illustrated in FIG. 16” 
As stated in the above, the first algorithm is “minutiae matching,” the second algorithm is “minutiae matching + pattern matching.” Therefore, the second algorithm “minutiae matching + pattern matching” (including an additional “pattern matching”) indicates it is i) “requiring longer execution time” (e.g. total execution time = execution time of “minutiae matching” + execution time of “pattern matching”), and ii) “providing a more reliable result than the first algorithm” because the second algorithm is more reliable by using the combination of “minutiae matching” and “pattern matching” then the first algorithm which only use one “minutiae matching”), 
the first algorithm being selected if the quality level of the biometric data of the type for the reference person is higher than the predetermined threshold value, or if uniqueness of the biometric data of the type for the reference person is high concerning the biometric data of the type (Takagi: Paragraph [0096], “Next, a combination of the input biometric data quality transmitted from the client terminal 1 and the registration target biometric data quality extracted in the above process is used so as to estimate the check process algorithm on the estimated check process algorithm management table 23 illustrated in FIG. 16…the registration target biometric data quality are (9,9), (3,5), and (5,6), respectively, and "minutiae matching", "minutiae matching+pattern matching", and "minutiae matching+pattern matching" are estimated as the estimated check algorithm from the estimated check process algorithm management table 23 illustrated in FIG. 16”, 
See Fig. 16, the first algorithm (e.g. “minutiae matching”) being selected if the quality level (e.g. “the registration target biometric data quality” are “10,” “9,” and “8”) of the biometric data of the type for the reference person is higher than the predetermined threshold value (e.g. when “the registration target biometric data quality” are “8” and higher (e.g. “10,” “9,” and “8”), the selected “check algorithm” is the first type check algorithm “minutiae matching.”),
the second algorithm being selected if the quality level is lower than the predetermined threshold value, or if uniqueness of the biometric data of the type for the reference people is low concerning the biometric data of the type (Takagi: Paragraph [0096], “Next, a combination of the input biometric data quality transmitted from the client terminal 1 and the registration target biometric data quality extracted in the above process is used so as to estimate the check process algorithm on the estimated check process algorithm management table 23 illustrated in FIG. 16…the registration target biometric data quality are (9,9), (3,5), and (5,6), respectively, and "minutiae matching", "minutiae matching+pattern matching", and "minutiae matching+pattern matching" are estimated as the estimated check algorithm from the estimated check process algorithm management table 23 illustrated in FIG. 16”,
See Fig. 16, the second algorithm (e.g. “minutiae matching + pattern matching”) being selected if the quality level is lower than the predetermined threshold value (e.g. when “the registration target biometric data quality” are lower than the predetermined threshold value “8” (e.g. “7,” “6,” and “5”), then “check algorithm” is the second type check algorithm “minutiae matching + pattern matching.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “Systems and methods for quality-based fusion of multiple biometrics for authentication” as taught by Chan by implementing “LOAD BALANCING DEVICE FOR BIOMETRIC AUTHENTICATION SYSTEM” as taught by Takagi, because it would provide Chan’s method with the enhanced capability of “…allocating a process for a biometric authentication request from the client terminal to an authentication server having a short process time by estimating a check process time on the basis of a quality of the input biometric data and a quality of registration target biometric data and referring to the process time stored in the storage unit for each authentication server when the biometric authentication request has been received from the client terminal…” (Takagi: paragraph [0011]).

For claim 2, Chan and Takagi disclose the method according to claim 1, wherein the quality characteristic corresponds to a quality level associated with the biometric data of each reference person and one or the other algorithm is selected as a function of comparing the quality level with the predetermined threshold (Chan: paragraph [0014], “…one sample from a single modality can be evaluated with multiple algorithms (such as a single fingerprint evaluated with several matching algorithms)…Thus, more effective matching algorithms or processes can be combined, for a selected biometric, with quality indicia.” paragraph [0025], “…using the quality-based biometric fusion rule in an authentication system. An initial step 202 is to collect the biometric sample(s) to be used in making a match/no match decision. Next, step 204, the quality metric associated with the matching algorithm(s) used is computed for each sample. The corresponding bin is then determined, step 206, and the associated weight is determined or looked up. The matching scores are computed, step 208 and normalized step 210. The Fused Score is computed, step 212, and compared against the Fused Score Threshold, to make an accept or reject decision…” where “a predetermined threshold” is broadly interpreted as “bin,” paragraph [0028], “…3 exemplary quality metric bins for each of 2 biometrics. The selected biometrics include a facial image and fingerprint of an individual requesting or seeking authentification…” where “a predetermined threshold” is broadly interpreted as “quality metric bin” Paragraph [0040], “Scanner 40-1 acquires facial scan biometric information, from sample 40, which can be coupled to or forwarded to a matching process or facial matching algorithm 46-1. Quality characteristics can be extracted from the facial information in a process 46-2.” Paragraph [0041], “The output of quality processing 46-2, quality characteristics 46-3, associated with the scanned facial image 40…”, Paragraph [0042], “Similarly, sampled fingerprint information 42-1 can be forwarded to fingerprint matching processor 48-1. Quality characteristics associated with the fingerprint information 42-1 can be extracted by quality processor 48-2. Matching processor 48-1 can compare the biometric sample 42-1 to restored fingerprint samples in database 44”).
Additionally, Takagi also discloses the method according to claim 1, wherein the quality characteristic corresponds to a quality level associated with the biometric data of each reference person (Takagi: paragraph [0048], “…FIG. 6 illustrates a configuration of the user management table 20…user IDs, biometric authentication types, and registration target biometric data quality.”) and one or the other algorithm is selected as a function of comparing the quality level with the predetermined threshold (Takagi: Paragraph [0096], “Next, a combination of the input biometric data quality transmitted from the client terminal 1 and the registration target biometric data quality extracted in the above process is used so as to estimate the check process algorithm on the estimated check process algorithm management table 23 illustrated in FIG. 16… In the case of User0002, User0004, and User0003, the combinations of the input biometric data quality and the registration target biometric data quality are (9,9), (3,5), and (5,6), respectively, and "minutiae matching", "minutiae matching+pattern matching", and "minutiae matching+pattern matching" are estimated as the estimated check algorithm from the estimated check process algorithm management table 23 illustrated in FIG. 16.” See Fig. 16, when “the registration target biometric data quality” are “8” and higher (e.g. “10,” “9,” and “8”), the selected “check algorithm” is the first type check algorithm “minutiae matching.” However, when “the registration target biometric data quality” are below “8” (e.g. “7,” “6,” and “5”), then “check algorithm” is the second type check algorithm “minutiae matching + pattern matching.”
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “Systems and methods for quality-based fusion of multiple biometrics for authentication” as taught by Chan by implementing “LOAD BALANCING DEVICE FOR BIOMETRIC AUTHENTICATION SYSTEM” as taught by Takagi, because it would provide Chan’s method with the enhanced capability of “…allocating a process for a biometric authentication request from the client terminal to an authentication server having a short process time by estimating a check process time on the basis of a quality of the input biometric data and a quality of registration target biometric data and referring to the process time stored in the storage unit for each authentication server when the biometric authentication request has been received from the client terminal…” (Takagi: paragraph [0011]).
For claim 3, Chan and Takagi disclose the method according to claim 2, wherein two biometric data comparisons are performed on biometric data of different types (Chan: paragraph [0014], “Fusion in accordance with the invention can combine biometric data from different biometric modalities, such as fingerprints, iris scans, retinal scans or facial images which can be evaluated with modality-specific matching algorithms…” paragraph [0026], “…System 10 includes one or more biometric data acquisition devices/systems B1, B2, Bn for sensing and initially processing biometric information of an individual which can be used for authentication. Representative biometrics include fingerprints, facial images, iris scans, retinal scans, palm prints, ear images and geometry or acoustic data all without limitation.”).
For claim 4, Chan and Takagi disclose the according to claim 2, wherein one or the other algorithm is selected for comparing biometric data of a certain type as a function of the comparison with a quality level threshold allocated to biometric data of another type (Chan: paragraph [0014], “Fusion in accordance with the invention can combine biometric data from different biometric modalities, such as fingerprints, iris scans, retinal scans or facial images which can be evaluated with modality-specific matching algorithms…Thus, more effective matching algorithms or processes can be combined, for a selected biometric, with quality indicia…,” paragraph [0025], “…using the quality-based biometric fusion rule in an authentication system. An initial step 202 is to collect the biometric sample(s) to be used in making a match/no match decision. Next, step 204, the quality metric associated with the matching algorithm(s) used is computed for each sample. The corresponding bin is then determined, step 206, and the associated weight is determined or looked up. The matching scores are computed, step 208 and normalized step 210. The Fused Score is computed, step 212, and compared against the Fused Score Threshold, to make an accept or reject decision…” paragraph [0028], “…3 exemplary quality metric bins for each of 2 biometrics. The selected biometrics include a facial image and fingerprint of an individual requesting or seeking authentification…” Paragraph [0040], “Scanner 40-1 acquires facial scan biometric information, from sample 40, which can be coupled to or forwarded to a matching process or facial matching algorithm 46-1. Quality characteristics can be extracted from the facial information in a process 46-2.” Paragraph [0041], “The output of quality processing 46-2, quality characteristics 46-3, associated with the scanned facial image 40…”, Paragraph [0042], “Similarly, sampled fingerprint information 42-1 can be forwarded to fingerprint matching processor 48-1. Quality characteristics associated with the fingerprint information 42-1 can be extracted by quality processor 48-2. Matching processor 48-1 can compare the biometric sample 42-1 to restored fingerprint samples in database 44…,” Fig. 4, High Quality to Low Quality).
For claim 5, Chan and Takagi disclose the method according to claim 2, wherein the quality level allocated to at least one type of biometric data of one of the reference people and/or the predetermined threshold can be modified dynamically (Chan: paragraph [0014], “…Thus, more effective matching algorithms or processes can be combined, for a selected biometric, with quality indicia…,” paragraph [0025], “…using the quality-based biometric fusion rule in an authentication system. An initial step 202 is to collect the biometric sample(s) to be used in making a match/no match decision. Next, step 204, the quality metric associated with the matching algorithm(s) used is computed for each sample. The corresponding bin is then determined, step 206, and the associated weight is determined or looked up. The matching scores are computed, step 208 and normalized step 210. The Fused Score is computed, step 212, and compared against the Fused Score Threshold, to make an accept or reject decision…” paragraph [0028], “…3 exemplary quality metric bins for each of 2 biometrics. The selected biometrics include a facial image and fingerprint of an individual requesting or seeking authentification…” Paragraph [0040], “Scanner 40-1 acquires facial scan biometric information, from sample 40, which can be coupled to or forwarded to a matching process or facial matching algorithm 46-1. Quality characteristics can be extracted from the facial information in a process 46-2.” Paragraph [0041], “The output of quality processing 46-2, quality characteristics 46-3, associated with the scanned facial image 40…”, Paragraph [0042], “Similarly, sampled fingerprint information 42-1 can be forwarded to fingerprint matching processor 48-1. Quality characteristics associated with the fingerprint information 42-1 can be extracted by quality processor 48-2. Matching processor 48-1 can compare the biometric sample 42-1 to restored fingerprint samples in database 44,” Fig. 4, High Quality to Low Quality).
For claim 6, Chan and Takagi disclose the method according to claim 1, wherein, for each reference person, the quality level depends on the reference person and on the subject person (Chan: paragraph [0014], “…one sample from a single modality can be evaluated with multiple algorithms (such as a single fingerprint evaluated with several matching algorithms)…Thus, more effective matching algorithms or processes can be combined, for a selected biometric, with quality indicia.” paragraph [0025], “…using the quality-based biometric fusion rule in an authentication system. An initial step 202 is to collect the biometric sample(s) to be used in making a match/no match decision. Next, step 204, the quality metric associated with the matching algorithm(s) used is computed for each sample. The corresponding bin is then determined, step 206, and the associated weight is determined or looked up. The matching scores are computed, step 208 and normalized step 210. The Fused Score is computed, step 212, and compared against the Fused Score Threshold, to make an accept or reject decision…” where “a predetermined threshold” is broadly interpreted as “bin,” paragraph [0028], “…3 exemplary quality metric bins for each of 2 biometrics. The selected biometrics include a facial image and fingerprint of an individual requesting or seeking authentification…” where “a predetermined threshold” is broadly interpreted as “quality metric bin” Paragraph [0040], “Scanner 40-1 acquires facial scan biometric information, from sample 40, which can be coupled to or forwarded to a matching process or facial matching algorithm 46-1. Quality characteristics can be extracted from the facial information in a process 46-2.” Paragraph [0041], “The output of quality processing 46-2, quality characteristics 46-3, associated with the scanned facial image 40…”, Paragraph [0042], “Similarly, sampled fingerprint information 42-1 can be forwarded to fingerprint matching processor 48-1. Quality characteristics associated with the fingerprint information 42-1 can be extracted by quality processor 48-2. Matching processor 48-1 can compare the biometric sample 42-1 to restored fingerprint samples in database 44”).
Additionally, Takagi also discloses wherein, for each reference person, the quality level depends on the reference person and on the subject person (Takagi: Paragraph [0096], “Next, a combination of the input biometric data quality transmitted from the client terminal 1 and the registration target biometric data quality extracted in the above process is used so as to estimate the check process algorithm on the estimated check process algorithm management table 23 illustrated in FIG. 16… In the case of User0002, User0004, and User0003, the combinations of the input biometric data quality and the registration target biometric data quality are  (9,9), (3,5), and (5,6), respectively, and "minutiae matching", "minutiae matching+pattern matching", and "minutiae matching+pattern matching" are estimated as the estimated check algorithm from the estimated check process algorithm management table 23 illustrated in FIG. 16.” WHERE “the quality level” is broadly interpreted as “combinations of the input biometric data quality and the registration target biometric data quality”) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “Systems and methods for quality-based fusion of multiple biometrics for authentication” as taught by Chan by implementing “LOAD BALANCING DEVICE FOR BIOMETRIC AUTHENTICATION SYSTEM” as taught by Takagi, because it would provide Chan’s method with the enhanced capability of “…allocating a process for a biometric authentication request from the client terminal to an authentication server having a short process time by estimating a check process time on the basis of a quality of the input biometric data and a quality of registration target biometric data and referring to the process time stored in the storage unit for each authentication server when the biometric authentication request has been received from the client terminal…” (Takagi: paragraph [0011]).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chan et al. (U.S. Pub. No.: US 20060171571, hereinafter Chan), in view of Takagi (U.S. Pub. No.: US 20120331479), and further in view of Robinson et al. (U.S. Pub. No.: US 20130090942, hereinafter Robinson).
For claim 7, Chan and Takagi disclose a method according to claim 6, wherein, for each reference person, the quality level depends on the biometric data of the subject person and for the biometric data of the reference person (Chen: paragraph [0040], “Scanner 40-1 acquires facial scan biometric information…Quality characteristics can be extracted from the facial information in a process 46-2.” paragraph [0041], “The output of quality processing 46-2, quality characteristics 46-3, associated with the scanned facial image 40…” paragraph [0042], “Similarly, sampled fingerprint information 42-1 can be forwarded to fingerprint matching processor 48-1. Quality characteristics associated with the fingerprint information 42-1 can be extracted by quality processor 48-2. Matching processor 48-1 can compare the biometric sample 42-1 to restored fingerprint samples in database 44.” Where “quality level” is broadly interpreted as “Quality characteristics associated with the fingerprint information…”).
Additionally, Takagi also discloses wherein, for each reference person, the quality level depends on the biometric data of the subject person and for the biometric data of the reference person (Takagi: Paragraph [0096], “Next, a combination of the input biometric data quality transmitted from the client terminal 1 and the registration target biometric data quality extracted in the above process is used so as to estimate the check process algorithm on the estimated check process algorithm management table 23 illustrated in FIG. 16… In the case of User0002, User0004, and User0003, the combinations of the input biometric data quality and the registration target biometric data quality are  (9,9), (3,5), and (5,6), respectively, and "minutiae matching", "minutiae matching+pattern matching", and "minutiae matching+pattern matching" are estimated as the estimated check algorithm from the estimated check process algorithm management table 23 illustrated in FIG. 16.” WHERE “the quality level” is broadly interpreted as “combinations of the input biometric data quality and the registration target biometric data quality”) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “Systems and methods for quality-based fusion of multiple biometrics for authentication” as taught by Chan by implementing “LOAD BALANCING DEVICE FOR BIOMETRIC AUTHENTICATION SYSTEM” as taught by Takagi, because it would provide Chan’s method with the enhanced capability of “…allocating a process for a biometric authentication request from the client terminal to an authentication server having a short process time by estimating a check process time on the basis of a quality of the input biometric data and a quality of registration target biometric data and referring to the process time stored in the storage unit for each authentication server when the biometric authentication request has been received from the client terminal…” (Takagi: paragraph [0011]).
However, Chan and Takagi do not explicitly disclose a geographical distance between the enrollment locations for the biometric data of the subject person and for the biometric data of the reference person.
Robinson discloses a geographical distance between the enrollment locations for the biometric data of the subject person and for the biometric data of the reference person (Robinson: paragraph [0009], “…A first geographical location is provided based on the client location (or address). Then, during a visit to the client location, a second biometric signature of the healthcare worker is captured and received in the central repository. A second geographical location is then captured and stored in the central repository via a device from which the second biometric signature was captured and received…” paragraph [0089], “116--step of capturing and storing first biometric signature of healthcare worker in central repository during enrollment period and providing first geographical location” paragraph [0092], “122--step of comparing first biometric signature to second biometric signature to produce first result and comparing first geographical location to second geographical location to produce second result”)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “Systems and methods for quality-based fusion of multiple biometrics for authentication” as taught by Chan by implementing “SYTEM AND METHOD FOR PREVENTING HEALTHCARE FRAUD” as taught by Robinson, because it would provide Chan’s modified method with the enhanced capability of “…providing systems and methods for deterring and preventing, thereby reducing healthcare-related billing fraud…” (Robinson: paragraph [0008])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169                                                                                                                                                                                                        
/SEEMA S RAO/Director, Art Unit 2100